                                             USDC SDNY
                                             OOCUMENl                  c-i ,-r
UNITED STATES DISTRICT COURT                 FLECTRONICALL Y 1- ,l.c.J
SOUTHERN DISTRICT OF NEW YORK                DOC# _ _ _ -                   --·- - ----- .
                                             Dr1.. ~E
                                                   I - FILi=D·       ~~-;q.
                                                           ,cl .. -"'~      "l --
                                                                          ___ QI.,-.

UNITED STATES OF .AMERICA

          - against -                        19 Cr . 428-2             (JGK)

MICHAEL CASTILLO,                            ORDER

                    Defendant.


JOHN G. KOELTL, District Judge:

     As stated at the conference held t o day, the next conference

is scheduled for June 22, 2021 at 9 a . m.

SO ORDERED.

                                              C,ftdc(
                                  ~
Dated:    New York, New York
          May 4, 2021
                                            John G. Koeltl
                                     United States District Judge
